LAVELLE, P.J.,
— In this uncontested divorce action, the master has filed his report recommending that a decree of divorce be entered on the ground of indignities to the person.
A review of plaintiffs complaint, however, indicates that she has not complied with the provisions of Pa.R.C.P. 1126(4). That rule provides that the plaintiff must set forth in the complaint “the lengths of time the plaintiff and defendant have severally resided in the Commonwealth immediately previous to the commencement of the action.” *626Paragraph 1 of plaintiffs complaint avers that she has “resided in the Commonwealth of Pennsylvania for at least one (1) full year prior to the filing of this Complaint.” No averment whatever is contained with respect to the residence of defendant prior to filing of the action.
The provisions of Rule 1126 with respect to the contents of the complaint are mandatory and must be complied with: Keiter v. Keiter, 16 Cumb. 103 (1965); Altland v. Altland, 5 Adams 76 (1963). A complaint which fails to aver the length of time of residence within the Commonwealth is defective: Oyler v. Oyler, 69 D. & C. 44 (1949). An averment, such as that contained in paragraph 1 of plaintiffs complaint, that plaintiff has been a bona fide resident of the Commonwealth for at least one year is inadequate: Kadle v. Kadle, 6 Adams 147 (1965).
Accordingly, plaintiffs complaint is defective on its face and will not support the entry of a decree of divorce. Pursuant to Pa.R.C.P. 1033, however, we will allow plaintiff to file an amended complaint and after same has been filed we will approve the master’s report and enter a decree as prayed for. We therefore enter the following
ORDER
And now, May 31, 1979, upon consideration of the within master’s report, it is hereby ordered and decreed that plaintiff be granted leave to file an amended complaint in divorce in accordance with this opinion, and after the filing of said amended complaint the court will consider the master’s recommendation that a decree of divorce a v.m. be entered on the ground of indignities to the person.